DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   JUSTO CAMACHO-VILLANUEVA,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3381

                           [October 20, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 56-2012-CF-002950A.

   Justo Camacho-Villanueva, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.